Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 1 of 8




             EXHIBIl
Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 2 ...of 8              . K




                                                                      s mi   a
                                                                                                                 .Ot-t Vt.!S>S?Wr
                              Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 3 of 8
    !



                                 .-ISL                                                                                    "-r-      :«:
:i

•;i
                    iiiii©i          lojin
                                                                      V
                                                                            ■ ■ :»v
                                                                                      w.
                                                                                                    ;;
                                                                                                                 •.<y-




          1.971    Shinn Fu, first manufacturer of hydraulic jacks in Taiwifn|S|)unded
                                                                          ~m..... .
          1978 - Shinn Fu America established in Kansas City, Missd!

.          1988 - MVP Hong Kong is established.

f          1994 - Shinn Fu Europe, is founded to serve as sales/marketin^g^^               I^lpuropean
                                                                                                    v-r
                   Shinn Fu Australia, is established to provide localized su0pR              •X:
                                                                                                    Ausi
     i
                                                                                           ■ 'W

                   Shinn Hal Electric and Machinery is established in Shanghai, China                      X.
                                                                                                           I..




           1995 - Shinn Chia Machinery & Foundry, is founded in Kun-Shang, China speSfilizi                        ping
          2004 ~ Shinn Fu of Taiwan Headquarters relocated to Taipei.
t-
i
U
                  - Shinn Fu Japan established in Osaka, Japan.
r-


                   Shinn Fu Canada established in Toronto, Canada.
1,        2010 - Shanghai Shinn Shou sales office established in Shanghai, China
           2011 -“Shinn Fu Scandinavia AB established in Eskilstuna, Sweden
!
                  - SFT, LLC, established in Seattle, Washington, USA
Hi-
‘•i
i


         Shinn Fu Corp,

                                                                                                                                          I
                       Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 4 of 8




                                                                                                        1




                                                                                                        I




      > Shinn Fu Group in total 2000+ employees worldwide.
      > Shinn Fu Taiwan supplies product development and                       •v:sr,        aawBWWHi

         manufacturing services to Shinn Fu affiliated companies
         throughout the world.
                                                                          I-            mi
      > Headquarters located in Taipei, Taiwan.
      > QC and sourcing team located in Tai-Chung, Taiwan.
t


    Shinn Fu Corp.
                                Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 5 of 8




!




i
     ;;d


     i
     v;s
     f            __'-r„r_ -:
     m
     ‘yi




           SFA Company            Kansas City, MO, U^,A.            Shinn Fu Australia Melbourn


-:




•;
■!




j
i
           Shinn Fu Japan          Osaka, Japan                    Shinn Fu Europe B.V. Fioosen

>                                                                                                  V^i
                                  Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 6 of 8
         c


                                                                                               ■}
                                                                                                           \^
    s'
                                                                                                           .-•T.     vf’'
                                                                                             ?.•              -'-i          :v;
                    £s.                                                                             •/
                                                                                                    ••1.




                   DD
                                                             €
                              I


                   m Si llt®SS
                          t
                          i                      P®
                                                               a   »
                   >
1

I
                   >          Industrial Hydraulic Lifting Equipment
                                                                                  .:€



                   >          Health & Fitness Equipment

                   >          Cleaning Equipment

                   >          Automotive Related Parts & Accessories

                              Battery Chargers

5
                   >          Trading / Outsourcing Products
s


I                             (Tools, Outdoor Accessories, Consumer Electro
i

5
         Shinn Fu Corp.
1


5
                                                                                                       ......8
                                           Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 7 of
    f



                                                                                                                                          h ■

                                                                                                                                                                                                                              .■f:

                                             •{ftl )                                     //•'                       ...                                                                                 ip»5          i-S


                        mm     «       y/#-ct^hBr
                                   iIrM84»
                                   j
                                                       M           r,H'
                                                                   Uea    lie 110
                                                                                     ii


                                                                                    it          m    e
                                                                                                         r                       5
                                                                                                                                                        m
                                                                                                                                                                      (10
                                                                                                                                                                      V
                                                                                                                                                                      w:-                 :^.-c
                                                                                                                                                                                                                                     .V.'




    \                                                                                               A-
                                                                                                                                                                                                  i-.
                                                                                                                                                                            X-*'
                                                                                                                                                                            . . , ''V,..-               ^.
                                                                                                                                                                  j   ..:
                                                                                                                                                                            '■}}:St^

                                                                                                             !'9.%'
                                                                                                               •                                ..0^^                                L*

                                                                                                                                                                                                                     ■W^;-^r^“‘-V:-.''^
                                                                                                             fe/'tO                        :'SsS4S^
                                                                                                                                     ‘V                                                                               -jt
                                                                                                                                     ■:^m
                                                                                                                                        •'.vV(

                                                                                                                                                                                                                                     m

                                                                                                                          ’‘:W                                                                                                                  i




                                                                                                                                                        M
                                                                                                                m
                                                                                                              ■’1                                                                                                     ^■¥-f<-i' r’;'



        I?   30a«i!^-?Ssa::a



                                                                                                                                                                                                                     Wm
                                                                                                                                                                                                        mm      ■yi



                                                                                                                                                                                      fejaljaiJS                               i
                                                                                                                                                                                                                            msmi
                                                                                                                                                                                              fesfeisaj
                                                                                                                                                                                              i‘v‘‘2

                                                                                                                                                                            i-iS                                                            I

                                                                                                                                                                                                              ri.'
                                                                                                                                                                                                                         US
                                                                                                                                                                                teSi mm                       iit'
                                                                                                                    mmM              mm
                                                                                                                                     ViS^'^ 'X '• im'

                                                                                                                                                            ;5 f;y.-/p.i iif:
                                                                                                                                                                                                                                      ri

I
U
        Shinn Fu Corp.                                                                                                                                                                                  fil
                                            Case 3:13-cv-00257-JAM Document 305-1 Filed 10/11/18 Page 8 of 8



                            I                          rSL                          V
                                                                                                                 S;--.
                           W'i      Si                                         LB
    \
    r
    i
                            \                                                  j             01 lOmm

    {
    ?

                                                        Eskllstuna, Sweden                                           Kunshan,
                                                         Shinn Fu Sweden                                             Shinn Chia
         Toronto^ Canada                                                                                             Machinery & Foundry
                                                               «•««          »•«»««#                        »«                                     «i»S
                                                                                                                                                          »«««
         Shinn Fu Canada                    ««
                                                                                                        »«•«
                       ««««•««             *« 9    «                                                                                           i
                                                               «•     «««•          ««*           9
                                                        «« 9          «
                  *«       #*«»««<•«*«♦««««            9999*
                                                       »»•««                                           9*
                                                                                                      99*         -...................
                                                                                           •« •                                                                           *99999*9*h,)^.
        Seattle, USA       «■••»««««•«««««««»«

                                                               »99                            *99 a 99*99 9**999 t***9*9999999**9»99*999****:^-9p9^*«999.«:9.f-^i9.
                                                                                                   »*ik*999*** « •99«*«««««««99«»6««« »••««*«** 9*
         SFT,LLC.                                                                              9
                                                                                           • 6999
                                                                                          99944
                                                                                                  *• « ft****#
                                                                                                    9
                                                                                                       «  »9*« *9
                                                                                                         99
                                                                                                                     9*99999*99*99999999*99999 *9999**994
                                                                                                              9»999999»99*9*99999949999*m9999 99999        • 99
                                                                                                       •   * 99*9999*999999»»999*909999999999999999999
                                                                                            / •••»»         9      999 $ 99999 999 9999*99»9 99*999* 999 9*^**
                                                                                                                                    9*«9*966*49***9*
                                            Jfoosendaal, Netherlands
                                                                                           ^•*•9*9
                                                                                                       *«      «99»9«99a9*««                        ttiitm
                                                                                                                                    ***9**99 99 999i^99
                                                                                          !vSS#*«t«S«»0«9««««« *•••*« 9«49«9«4««««9««i»949«#4*«9*«««« .
                          94999/949V99   *
                          4 49^99
                            96/999
                                         *                                     —ui9l99999999999999*999 999*99 •*9***9*9*9999999**9*6*99999*9*
                                                                                  99**999999*9*999999999 999999                                                                                           rOffice
                           9 f**9
                             4999      9   *♦    Shinn Fu Europe B.V             99*9999999*49999**49964 9999*99499
                                                                               « •94ft94*««99-9««»«99*99*99
                                                                                 «e«»99««»e9*99t*eft«9t»«9
                                                                                                                        0«a-9«»-*««9»99»9li99*999
                                                                                                                                    99*9*
                             49999   99
        Kansas City, USA        4*9949
                                   *9949
                                                                                 *999*^#99»#**9»99**9<r9*99
                                                                               «»*4* •*•••**«*• »*9«'ft******     99*99
                                                                                 «•*«**•*« •««♦*• ***♦*• *♦**«'*•«■*       494
                                                                                                                                                           %IV                                            ^wan
                                    9999
         SFA Company                  **       * 4
                                              494444*                             •♦*»♦♦* 9«*99***********9«'*9***
                                                                                                                            44
                                                                                                                            99
                                         9                                                                                     0
                                           499****4404                            *«*a«9*«9*****«**999*«**9****
                                             499444944994                          «»*«♦    «99»«*«**9*»«*«*»*»**
                                             499*49O6i44940
                                            **♦••*9***0*•*                                             *****«9**c«**e«
                                            S******’********
                                            *6499*4***449*9**
                                                                                                      p************-**-*
                                                                                                      • f •• ••*«•»«*•«*'
                                                                                                       ****«*»•«*««»
                                                                                                                                         taishan, China
                                            9440*94*9*4494444994
                                            444***444**44»*449944
                                             449449*9*44*9**4*9* 9
                                             444909*******9******
                                                                                                        909**«*«**9*
                                                                                                        404494449999
                                                                                                        **999*p*9***4
                                                                                                                                         Wei Fu
j
\
                                              944a44*94999944949
                                              0*4*494*49949**96
                                               9ae«•**«**«*•***
                                                                                                        49449449099*4
                                                                                                        4a49944449994
                                                                                                       *949*9*4*949*9
                                                                                                                                         Electric & Machinery
                                                  «••«»«•••*««■*«
                                                                                                        49449449444                      **•                                        449*44494:
                                                                                                                                                                                  **«•««• 49* •'•••n'n:
                                                  «*««««9*8*«*9*                                        4494*4449*                       •9
                                                  «•**••*•*««*«•                                         *9***9*9*
                                                                                                         444944444
                                                                                                                                         *9
                                                                                                                                         4*
                                                                                                                                                                                46444*4*9•«-•*
                                                                                                                                                                               **•••**•»•«•••••««
                                                  *4****9****                                            44444*49
                                                                                                            •••••ao*                                                           ***•««•« ***9«*4.*E^:

                                                   •««*«***•
                                                                                                            946449
                                                                                                            **994
                                                                                                                                               Hong Kong, China,               9-99*9*****»«*r*:«l^
                                                                                                                                                                               444*4 449 9 **469*»,m
                                                   »•«•««•»                                                 4444                                                                         4 O**
                                                   9««*9*«
                                                   e9«***«
                                                   • **••
                                                                                                                                               MVP Industries Ltd.
                                                     *»•
                                                     • »9
                                                     ***
                                                       •*
                                                                                                                                                            Melbourne, Au'
                                                                                                                                                                 Shinn Fu Austraiia"’''
i
!
            Shinn Fu Corp.
